Citation Nr: 0836436	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  06-05 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a gastric disability, 
to include an ulcer and gastroesophageal reflux disease 
(GERD) as secondary to service-connected anxiety disorder and 
panic disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Fell, Associate Counsel





INTRODUCTION

The veteran served on active military duty from October 1964 
to July 1966.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Detroit, Michigan Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDING OF FACT

The competent medical evidence of record does not support a 
finding that the veteran's current gastric disability, to 
include an ulcer and GERD, is caused or aggravated by his 
service-connected anxiety disorder and panic disorder.


CONCLUSION OF LAW

A gastric disability is not proximately due to or the result 
of service-connected anxiety disorder and panic disorder.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to 
service connection for a gastric ulcer, to include as 
secondary to service-connected anxiety disorder and panic 
disorder, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to 
initial adjudication of the veteran's claim, a November 2004 
letter satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  A September 2006 letter 
provided similar notice.  Although the letter did not notify 
the veteran of effective dates or the assignment of 
disability evaluations, there is no prejudice to the veteran 
because the preponderance of the evidence is against service 
connection for a gastric ulcer, to include as secondary to 
service-connected anxiety disorder and panic disorder.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
letter also essentially requested that the veteran provide 
any evidence in his possession that pertained to this claim.  
38 C.F.R. § 3.159(b)(1).  Further, the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.  Simmons v. 
Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that 
although VCAA notice errors are presumed prejudicial, 
reversal is not required if VA can demonstrate that the error 
did not affect the essential fairness of the adjudication).

The Board acknowledges  that neither the November 2004 nor 
September 2006 notice letters specifically addressed the 
issue of entitlement to service connection for a gastric 
disability, to include an ulcer and GERD as secondary to 
service-connected anxiety disorder and panic disorder.  
Rather, the letter addressed secondary service connection due 
to diabetes mellitus.  However, the Board finds no prejudice 
to the veteran.  The Secretary has the burden to show that 
this error was not prejudicial to the veteran.  Sanders v. 
Nicholson, 487 F.3d 881, 889 (2007).  Lack of prejudicial 
harm may be shown in three ways: (1) that any defect was 
cured by actual knowledge on the part of the claimant, (2) 
that a reasonable person could be expected to understand from 
the notice what was needed, or (3) that a benefit could not 
have been awarded as a matter of law.  Id. at 887; see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  The Federal Circuit indicated that this was not 
an exclusive list of ways that error may be shown to be non 
prejudicial.  See Sanders, 487 F.3d 881.  In order for the 
Court to be persuaded that no prejudice resulted from a 
notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

Here, the general regulatory requirements of a secondary 
service connection claim were clearly discussed.  There is 
also ample evidence showing that the veteran has actual 
knowledge of the principals behind his secondary service 
connection claim.  Specifically, at his October 2006 VA 
examination, the veteran discussed in detail how he believed 
his anxiety disorder was causing or aggravating his gastric 
disability.  

The veteran's identified private medical records, VA medical 
treatment records, and VA examination reports have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
February 1996, April 1996, June 1996, June 2002, and November 
2004, the RO attempted to obtain the veteran's service 
medical records, but was unsuccessful.  Because the veteran's 
service medical records are unavailable, there is a 
heightened obligation to explain findings and to carefully 
consider the benefit of the doubt rule in cases such as this.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, 
case law does not establish a heightened "benefit of the 
doubt," only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing a claim, and to explain its decision 
when the veteran's medical records have been lost.  Ussery v. 
Brown, 8 Vet. App. 64, 68 (1995).  Similarly, case law does 
not lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all the evidence that 
may be favorable to the veteran.  Russo v. Brown, 9 Vet. App. 
46, 50-51 (1996).

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Under section 3.310(a) of VA regulations, service connection 
may also be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.

In order to establish entitlement to service connection on 
this secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus (i.e., link) 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

In a November 2000 private physician letter, the physician 
stated that he suspected peptic ulcer disease and/or 
gastroesophageal reflux disease (GERD).  In November 2000 and 
January 2002 private medical records, the diagnosis was GERD.  
In January 2002 and November 2004 private physician letters, 
the diagnosis was GERD.

In a November 2004 VA diabetes mellitus examination, the 
veteran reported a 15-year history of gastric ulcer.

In an October 2005 VA medical record, the examiner noted that 
the veteran had anxiety and "as a result" peptic ulcer 
disease, hypertension, and hyperlipidemia.  The examiner 
opined that the veteran had anxiety which "may be causing 
his blood pressure, ulcer, and worsening of diabetes 
mellitus."  There is no indication that the examiner 
reviewed the veteran's claims file.

In an October 2006 VA digestive conditions examination, the 
veteran reported heartburn and gas in the stomach since 1973.  
He described his heartburn as burning through the chest and 
into the throat on an "almost" daily basis which worsened 
at night when lying down.  He stated that he experienced 
frequent belching and occasional vomiting.  He reported that 
panic attacks occurred in the middle of the night in the form 
of nightmares and made his stomach symptoms worse.  Upon 
examination of the veteran, the abdomen was mildly distended 
and soft.  There was tenderness in the right lower quadrant, 
but no guarding and no masses.  An upper gastrointestinal 
series (UGI) found tertiary contractions with delayed 
emptying of the esophagus.  There was no hiatal hernia, no 
abnormality of the gastric mucosa, and no duodenal ulcer.  
The diagnosis was hiatal hernia with GERD and esophagitis, 
and esophageal dismotility with no evidence of a gastric 
ulcer and diverticulosis as per an esophagogastroduodeno-
scopy, UGI, and colonoscopy.  The examiner rendered the 
opinion that was "unlikely" that the veteran's digestive 
disorder (GERD) was related to his anxiety.  In this regard, 
he referenced a paper "published in the J Psychosomatic Res. 
2005 Dec; 59(6): 425-6" that stated that "an increased 
state of anxiety is not associated with an increase in 
reflux."

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993). 

The Board finds the October 2006 VA examination, which 
concluded that there was no relationship between the 
veteran's digestive problems and his anxiety disorder,  to be 
highly probative because the VA examiner obtained a detailed 
history from the veteran, conducted a thorough examination of 
the veteran, and reviewed the claims file.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000) (holding that factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion); see also Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the 
Board is not free to substitute its own judgment for that of 
an expert).  The examiner also provided rationale for his 
opinion, which included a citation to a medical treatise.  
The October 2005 report included no rationale and did not 
appear to include a review of the claims file.  Further, the 
October 2005 VA examiner opined that the veteran had anxiety 
which "may be causing his blood pressure, ulcer, and 
worsening of diabetes mellitus;" however, that opinion was 
provided without a review of the claims file and there was no 
indication of testing performed.  See Prejean, 13 Vet. App. 
448-9; see also Sklar v. Brown, 5 Vet. App. 140, 145-46 
(1993) (noting that the probative value of a medical opinion 
is diminished where the opinion is ambivalent).  The October 
2006 VA examination was much more definitive.  

Consideration has been given to the veteran's own statements 
pertaining to the etiology of his digestive problems.  While 
the Board does not doubt the sincerity of the veteran's 
belief that his current digestive disorder is related to his 
service connected anxiety, as a lay person without the 
appropriate medical training or expertise, he is not 
competent to provide a probative opinion on a medical matter-
such as the etiology of a current disability.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992)).

For all the foregoing reasons, the Board finds that the claim 
of service connection for a gastric disability, to include an 
ulcer and GERD, as secondary to service-connected anxiety 
disorder and panic disorder must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim of service 
connection, that doctrine is not applicable. See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 
1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a gastric disability, 
to include an ulcer and GERD, as secondary to service-
connected anxiety disorder and panic disorder is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


